Citation Nr: 0627956	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error with respect 
to a February 1981 rating decision for failing to grant a 
separate 10 percent evaluation for each ear for tinnitus 
(rated at the time as "tinnitus aurium, chronic, 
bilateral").


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.  His military records show that he served in 
the United States Army as an infantryman in the Republic of 
Vietnam, and that his decorations include the Combat 
Infantryman Badge, the Bronze Star Medal, the Air Medal, and 
the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that there was no 
clear and unmistakable error (CUE) with respect to a February 
1981 rating decision for failing to grant a separate 10 
percent evaluation for each ear for tinnitus (rated at the 
time as "tinnitus aurium, chronic, bilateral").


FINDINGS OF FACT

1.  In a February 1981 decision, the RO assigned a single 10 
percent rating for tinnitus, effective from September 2, 
1980.

2.  The law in effect at that time was correctly applied, and 
there was no undebatable error.


CONCLUSION OF LAW

A final February 1981 RO decision which granted a single 10 
percent rating for service-connected tinnitus (rated at the 
time as "tinnitus aurium, chronic, bilateral") was not 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 4.84b, Diagnostic Code 6260 (1981); 38 C.F.R. § 3.105 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board has 
considered whether further development of this claim is 
warranted under the Veterans Claims Assistance Act (VCAA) or 
previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, the 
notice and duty to assist provisions of the VCAA are 
inapplicable to cases involving CUE in prior decisions.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay, 
supra.

 (b.)  Factual background and analysis: whether there was CUE 
with respect to a February 1981 rating decision for failing 
to grant a separate 10 percent evaluation for each ear for 
tinnitus (rated at the time as "tinnitus aurium, chronic, 
bilateral").

In a February 1981 decision, the RO granted a single 10 
percent rating for tinnitus (rated at the time as "tinnitus 
aurium, chronic, bilateral"), applying the provisions of 38 
C.F.R. § 4.84b, Diagnostic Code 6260 (1981) that were in 
existence at the time .  The veteran was notified of this 
decision by a letter dated in February 1981 and he did not 
appeal.  Thus the decision is final in the absence of CUE.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a), 20.201, 20.302 (1997 and 2005).

In his claim of February 2003, the veteran contends that 
there was CUE with respect to a February 1981 rating decision 
for failing to grant a separate 10 percent evaluation for 
each ear for bilateral tinnitus.  He contends that the law in 
effect at the time of the February 1981 decision was 
incorrectly applied, and contends that Diagnostic Code 6260 
and the VA schedule for rating disabilities did not 
explicitly rule out a separate 10 percent rating for each 
ear.  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

At the time of the February 1981 rating decision, tinnitus 
was evaluated under Diagnostic Code 6260, which provided that 
persistent tinnitus was rated 10 percent disabling.  
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1981).  

VA's longstanding interpretation of this regulation is that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  

The Board notes parenthetically that Diagnostic Code 6260 was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations.

The Board finds that in the February 1981 rating decision, 
the RO assigned the maximum schedular rating available for 
tinnitus under the version of Diagnostic Code 6260 then in 
effect.  The veteran has not demonstrated that the law in 
effect at that time was incorrectly applied.  He does not 
contend that the correct facts, as they were known at the 
time, were not before the adjudicator.  Given the law in 
effect and evidence of record, there is no showing that the 
RO committed CUE in the February 1981 rating decision which 
assigned a single 10 percent rating for tinnitus.  Thus, the 
veteran's CUE claim must be denied.


ORDER

A finding of CUE with respect to a February 1981 rating 
decision for failing to grant a separate 10 percent 
evaluation for each ear for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


